Citation Nr: 0704393	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
shoulder strain, status post arthroscopic acromioplasty and 
distal clavicle incision.     




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from November 1988 to 
November 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which continued a 10 percent evaluation for the 
veteran's left shoulder disorder.  

This case was previously before the Board in May 2004, at 
which time the case was remanded for additional evidentiary 
development.  The requested development has been undertaken, 
and the case has been returned to the Board for appellate 
review.

In a July 2006 rating decision, the RO granted a separate 10 
percent evaluation for left shoulder scarring, and assigned a 
10 percent evaluation under Diagnostic Code 7804, effective 
from January 2001.  To this point, the veteran has not 
expressed disagreement with that evaluation.  Accordingly, 
since left shoulder scarring is now a separately service-
connected disorder, in order to initiate an appeal as to that 
matter, the veteran must initially file a Notice of 
Disagreement (NOD).  Since no NOD is currently of record, the 
issue of entitlement to an increased evaluation for left 
shoulder scarring is not currently in appellate status before 
the Board.  

An August 2006 statement reflects that the veteran withdrew 
his appeal as to the service connection claim for sleep 
apnea. 


FINDINGS OF FACT

1.  The veteran does not have limitation of motion of the 
left arm at shoulder level, or its equivalent even when range 
of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination, including during flare-ups, 
is considered.

2.  The veteran does not have ankylosis of scapulohumeral 
articulation of the left shoulder.

3.  The veteran does not have malunion or nonunion of the 
left clavicle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left shoulder strain, status post arthroscopic acromioplasty 
and distal clavicle incision are not met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. Part 4, 4.7, 4.40, 4.45, 4.71, 
Plate I, Diagnostic Codes 5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, VCAA notice letters were 
sent to the veteran in August 2001 and January 2005, before 
and after the March 2002 rating decision on his claim was 
issued.  Therefore, the timing requirement of the notice has 
been met in this case. 

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in the letter dated in August 
2001, the RO informed the veteran that if he felt his 
service-connected disability had increased in severity beyond 
the rating assigned, he should submit current medical 
evidence to support his claim.

Regarding the second element, in the 2001 and 2005 VCAA 
letters, the RO informed the veteran that it would obtain any 
VA medical records or any private medical records if the 
veteran completed a consent form for such records.  

Regarding the third element, in the 2001 and 2005 VCAA 
letters, the RO informed the veteran to complete the 
aforementioned consent form regarding private records, and to 
tell the RO about any VA medical records that he wanted the 
RO to obtain.

The VCAA notice letters that were provided to the veteran 
also contained the "fourth element," inasmuch as the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision and 
statement of the case of the reasons for the grant of service 
connection and the assignment of a 10 percent evaluation and 
the subsequent denial of his claim for an evaluation in 
excess of 10 percent and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Such notice was provided to the veteran in July 2006, at 
which time a Supplemental SOC (SSOC) was also issued.  

The duty to assist the veteran also has been satisfied in 
this case.  The veteran was furnished VA examinations 
evaluating his left shoulder symptomatology in 2001 and 2006.  
All available service medical records as well as VA and 
private medical records, in addition to statements pertinent 
to the claim on appeal are in the claims file and have been 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 38 
C.F.R. § 3.103(b), the VA has provided the veteran with a SOC 
and SSOCs, informing him of the laws and regulations relevant 
to the veteran's claim and, in particular, what was needed to 
achieve a higher rating for his service-connected condition.  
See Dingess, 19 Vet. App. at 473.  For these reasons, the 
Board concludes that the VA has fulfilled the duty to assist 
the appellant in this case.

Factual Background

In a March 1993 rating action, the RO granted service 
connection for chronic subluxation of the left shoulder, 
which was assigned a non-compensable evaluation.  The rating 
decision referenced service medical records dated in July 
1992 which indicated that the veteran had injured his left 
shoulder resulting in subsequent recurrent subluxation.

The veteran filed a claim for an increased evaluation for the 
left shoulder disorder in November 1999.  In a May 2000 
rating decision, the RO granted a 10 percent evaluation for 
left shoulder strain, effective from November 1999.

In February 2001, the veteran again filed an increased rating 
claim for his left shoulder disorder.  

The veteran underwent a private evaluation by Dr. H. in 
October 2000 which revealed that the veteran was left hand 
dominant.  The impressions included shoulder pain and left 
shoulder impingement.

The record contains a medical statement written by Dr. H. in 
January 2001.  Dr. H. stated that he had been treating the 
veteran for left shoulder impingement syndrome with non-
steroidal medications and rehabilitation since August 2000.  
Dr. H. reported that the veteran had undergone left shoulder 
arthroscopic acromioplasty and distal clavicle incision 2 
weeks previously.  The doctor stated that the prognosis for 
recovery was excellent and that the veteran should be able to 
return to unrestricted activity 3 to 4 months after surgery.

Private post-surgical medical records indicated that when 
seen in February 2001, 6 weeks post-surgery, the veteran 
complained of popping, grinding and soreness.  An assessment 
of stable status post left shoulder decompression 
arthroscopically was made.  The veteran was seen again in 
April 2001, 4 months after surgery, at which point it was 
noted that he had a complication of pulmonary edema.  The 
veteran reported that his left shoulder felt great and he had 
full and painless range of motion.  

A VA examination of the joints was conducted in August 2001 
and the claims folder was reviewed.  Range of motion of the 
shoulders was 0 to 180 degrees elevation bilaterally; 0 to 
180 degrees abduction bilaterally; 0 to 50 degrees adduction 
bilaterally; internal rotation of 0 to 40 degrees 
bilaterally, and external rotation of 0 to 90 degrees 
bilaterally.  Discomfort of the left shoulder on 
internal/external rotation was noted.  There was no 
instability and Tinel's and Phalen's signs were negative.  A 
diagnosis of chronic left shoulder strains with impingement 
syndrome was made and it was noted that surgery for treatment 
of impingement syndrome had not resulted in marked 
improvement in symptomatology.   

Private medical records reflect that the veteran was seen in 
September 2001, 8 months after the surgery.  It was noted 
that he had recovered from pulmonary problems that had 
manifested after the surgery.  The entry indicated that 
shoulder pain was pretty much gone except for occasional 
burning.  An impression of resolved left shoulder impingement 
syndrome status post arthroscopic acromioplasty was made.  He 
was seen again in March 2002 at which time he complained of 
pain on a cross-chest maneuver which was relieved by 
Naprosyn.  Impressions of mild residual left AC joint pain, 
left shoulder pain and mild impingement were made.

The veteran's available National Guard records were received 
in September 2005.  A periodic physical examination report 
dated in September 1997 revealed that the upper extremities 
were normal.  The veteran did not subjectively identify any 
symptoms of swollen or painful joints or painful or trick 
shoulder.  There were no National Guard records which 
revealed any complaints, treatment or diagnosis related to 
the left shoulder.

A VA examination was conducted in April 2006 and the claims 
folder was reviewed.  The veteran reported that his left 
shoulder condition was gradually getting worse.  He 
complained of left shoulder pain approximated as 8 on a scale 
of 10, and indicated that he had increased pain with working 
and driving.  The report noted that he worked as a supply 
technician which required him to left 75 pounds with the 
assistance of another person, 20 to 30 times a week.  He 
complained of shoulder pain radiating up to the neck, mild 
weakness and increased fatigue of the left arm.  He reported 
that he had taken Naproxen daily since 2001.  The report 
stated that the veteran had 4 flare-ups during the past year, 
lasting 3-4 days, which required him to take 12 days off 
work.  

Three scars of the upper shoulder area were documented.  The 
reported indicated that he experienced mild pruritis daily.  
It was noted that the large scar was tender, but not painful; 
the small scars were described as non-tender.  The big scar 
was described as mildly elevated due to mild keloid 
formation.  The examiner stated that the scar did not 
restrict range of movement and there was no tissue loss under 
the scar.  Scars on the left shoulder measured 25centimeters 
by 15 centimeters; 10 millimeters by 3 millimeters and 13 
millimeters by 7 millimeters.  The scars were hyperpigmented 
with no signs of infection.  There was mild keloid formation 
of the big scar and no keloid formation of the small scars. 

On physical examination, range of motion of the left shoulder 
was generally described as normal.  Movement of the left 
shoulder revealed 0 to 180 degrees passively, 0 to 160 
degrees actively, and 0 to 150 degrees repeatedly.  The 
veteran complained of pain from 150 upwards.  There was no 
fatigability or weakness with repetitive movement.  Abduction 
was 0 to 150 degrees passively, 0 to 140 degrees actively, 
and 0 to 120 degrees repeatedly.  The veteran complained of 
pain from 120 degrees upwards.  There was no fatigability or 
weakness with repetitive movement.  Extension was from 0 to 
60 degrees actively, passively and repetitively without pain 
or fatigability on repetitive movement.  Internal rotation 
was 0 to 45 degrees actively, 0 to 60 degrees passively and 0 
to 45 degrees, repeatedly.  The veteran complained of pain 
throughout movement.  External rotation was 0 to 90 degrees 
actively, passively and repetitively with complaints of pain 
on movement.  There was mild tenderness on palpation on the 
tip of the shoulder and in the deltoid area.  There was no 
atrophy of the muscles or evidence of skin changes.  Pinprick 
sensation was intact to touch, but increased sensitivity was 
shown to pinprick on the lateral and tip of the shoulder 
joint.  

X-ray films of the left shoulder were negative for fracture, 
dislocation or bony destruction.  Photographs of the 
veteran's left shoulder and scars accompanied the examination 
report.  Diagnoses of left shoulder strain with limited range 
of movement, status post arthroscopic acromioplasty and 
scarring of the left shoulder were made.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It should be noted initially that the veteran's left shoulder 
is his major shoulder.  The left shoulder disorder is 
currently assigned a 10 percent evaluation under Diagnostic 
Code 5203.  When there is dislocation of the clavicle or 
scapula, then a 20 percent rating is assigned for the major 
shoulder.  When there is nonunion of the clavicle or scapula 
with loose movement, then a 20 percent rating is assigned for 
the major shoulder.  When there is nonunion of the clavicle 
or scapula without loose movement, then a 10 percent rating 
is assigned for the major shoulder.  When there is malunion 
of the clavicle or scapula, then a 10 percent rating is 
assigned for the major shoulder.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5203 (2006).

When there is unfavorable ankylosis of scapulohumeral 
articulation and abduction is limited to 25 degrees from the 
side, then a 50 percent rating is assigned for the major 
shoulder.  When ankylosis of scapulohumeral articulation is 
intermediate between favorable and unfavorable, then a 40 
percent rating is assigned for the major shoulder.  When 
ankylosis of scapulohumeral articulation is favorable and 
abduction is to 60 degrees and the veteran can reach his 
mouth and head, then a 30 percent rating is assigned for the 
major shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5200 
(2006).

When limitation of motion of the arm is to 25 degrees from 
the side, then a 40 percent rating is assigned for the major 
arm.  When limitation of motion of the arm is between the 
side and shoulder level, then a 30 percent rating is assigned 
for the major arm.  When limitation of motion of the arm is 
at the shoulder level, then a 20 percent rating is assigned 
for the major arm.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201 (2006).

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2006).

For other impairments of the humerus, when there is a loss of 
head of the humerus (flail shoulder), then a 80 percent 
rating is assigned for the major shoulder. When there is 
nonunion of the humerus (false flail joint), then a 60 
percent rating is assigned for the major shoulder.  When 
there is a fibrous union of the humerus, then a 50 percent 
rating is assigned for the major shoulder.  When there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at shoulder level, then a 30 percent rating is 
assigned for the major shoulder.  When there is malunion of 
the humerus with a marked deformity, then a 30 percent rating 
is assigned for the major shoulder, and when the deformity is 
moderate, then a 20 percent rating is assigned for the major 
shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5202 (2006).

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  For 
disabilities evaluated under Diagnostic Codes in the VA 
Schedule for Rating Disabilities that provide a rating solely 
on the basis of loss of range of motion, VA must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to such factors as pain, 
weakened movement, excess fatigability, and incoordination).  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The veteran is not entitled to an increased rating to 20 
percent under Diagnostic Code 5203 for dislocation of the 
clavicle.  The evidence does not show that the veteran has 
nonunion of the clavicle to warrant a 20 percent rating.  No 
findings have been made regarding nonunion of the clavicle.  
In this regard, the Board points out that X-ray films taken 
in April 2006 were negative for fracture, dislocation or bony 
destruction, and in essence showed no bony abnormality.

The veteran has had two VA examinations (2001 and 2006) and 
neither examination noted ankylosis.  For that reason, the 
veteran is not entitled to an increased rating to 20 percent 
for ankylosis of scapulohumeral articulation under Diagnostic 
Code 5200.

Further, there is no clinical evidence of record documenting 
or even suggestive of malunion of the humerus with either 
moderate or marked deformity.  Accordingly, an evaluation is 
excess of 10 percent is not warranted under 38 C.F.R. § 4.71 
(a), Diagnostic Code 5202 (2006).

Similarly, the veteran is not entitled to a 20 percent rating 
under Diagnostic Code 5201 for limitation of his arm.  For 
the veteran to be entitled to a 20 percent rating, at a 
minimum, the evidence would have to show limitation of motion 
of the arm at the shoulder level, or at 90 degrees.  However, 
the evidence has not shown such a finding since the January 
2001 surgery (or even prior thereto).  When examined by VA in 
August 2001, range of motion of the shoulders was 0 to 180 
degrees elevation bilaterally; 0 to 180 degrees abduction 
bilaterally; 0 to 50 degrees adduction bilaterally; internal 
rotation of 0 to 40 degrees bilaterally and external rotation 
of 0 to 90 degrees bilaterally.  

When examined by VA in 2006, movement of the left shoulder 
revealed 0 to 180 degrees passively, 0 to 160 degrees 
actively, and 0 to 150 degrees repeatedly.  The veteran 
complained of pain from 150 upwards.  There was no 
fatigability or weakness with repetitive movement.  Abduction 
was 0 to 150 degrees passively, 0 to 140 degrees actively, 
and 0 to 120 degrees repeatedly.  The veteran complained of 
pain from 120 degrees upwards.  There was no fatigability or 
weakness with repetitive movement.  Extension was from 0 to 
60 degrees actively, passively and repetitively without pain 
or fatigability on repetitive movement.  Internal rotation 
was 0 to 45 degrees actively, 0 to 60 degrees passively, and 
0 to 45 degrees repeatedly.  The veteran complained of pain 
throughout movement.  External rotation was 0 to 90 degrees 
actively, passively and repetitively with complaints of pain 
on movement

Even when the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, and 
incoordination (even during flare-ups) is considered, the 
evidence does not show the equivalent of limitation of motion 
of the arm at the shoulder level.  The aforementioned VA 
findings made in 2006 reflect that the veteran had some pain 
on motion of his left shoulder, particularly on extremes of 
motion, and the veteran has described flare-ups from pain in 
his left shoulder.  However, the fact remains that both the 
2001 and 2006 VA examination results reveal that the veteran 
had nearly full flexion and abduction and moderately limited 
internal rotation will full external rotation of the left 
shoulder.  

Since the findings from the VA examinations have shown 
flexion and abduction of the shoulder consistently greater 
than 90 degrees by a fairly large number of degrees, nor do 
private treatment records on filed show otherwise, it is 
determined that the veteran's loss of motion of the shoulder 
(even with the factors in 38 C.F.R. §§ 4.40 and 4.45 
considered) is not the equivalent of limitation of motion of 
the arm at the shoulder level.  Accordingly, even with the 
factors in 38 C.F.R. §§ 4.40 and 4.45 considered, the 
clinical findings pertaining to left shoulder range of motion 
and its manifestations do not more nearly approximate the 
assignment of a 20 percent evaluation under Code 5201.  

Furthermore, when the veteran's left shoulder disability was 
rated in September 2001, the RO granted the 10 percent rating 
specifically based on objective evidence of painful motion, 
with the RO noting that the veteran's left shoulder 
disability was not evidenced by malunion or nonunion of the 
clavicle or scapula (as technically required for the 
assignment of a 10 percent evaluation under code 5203).  
Inasmuch as the evidence dated subsequently (since September 
2001) has failed to reveal that the left shoulder disability 
is evidenced by malunion or nonunion of the clavicle or 
scapula, then necessarily the currently assigned 10 percent 
evaluation continues to be based on evidence of painful 
motion.  Thus, the veteran's 10 percent rating already 
includes consideration of pain on motion, including during 
flare-ups.

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The current evidence 
demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization or in fact any hospitalization 
since his January 2001 surgery.  Regarding marked 
interference with employment, the veteran's disability 
manifests itself in ways that are contemplated in the rating 
schedule.  There are no unusual manifestations regarding the 
veteran's disability.

While the veteran's left shoulder disorder has had some 
consequences with regard to his employment, such as absences 
from work due to pain, his disorder does not have unusual 
manifestations and does not affect employment in ways that 
are not already taken into account under the provisions of 
the rating schedule.  It is important to note that, under the 
provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
shoulder strain, status post arthroscopic acromioplasty and 
distal clavicle incision, is denied.     



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


